Exhibit 10.1

 

THE BANCORP, INC.

 

2005 OMNIBUS EQUITY COMPENSATION PLAN

 

STOCK UNIT AWARD AGREEMENT

 

On this, the      day of                     , 200   (the “Date of Grant”), The
Bancorp, Inc., a Delaware corporation (the “Company”), hereby grants to
                                         (the “Grantee”) a Stock Unit Award (the
“Award”), of              stock units (the “Stock Units”) under The Bancorp,
Inc. 2005 Omnibus Equity Compensation Plan (the “Plan”). Each Stock Unit
represents the Grantee’s right to receive one share of common stock of the
Company (the “Common Stock”) on a future redemption date, subject to the terms
and conditions set forth in this Agreement and the Plan.

 

GENERAL PROVISIONS

 

1. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account, as a bookkeeping account on its records, (the “Account”) for the
Grantee and shall record in such Account the number of Stock Units granted to
the Grantee. The Grantee shall not have any interest in any fund or specific
assets of the Company by reason of this Award or the Account established for the
Grantee.

 

2. Vesting.

 

(a) The Grantee shall become fully vested in the Stock Units granted under this
Award on December 31, 20    , (the “Vesting Date”); provided the Grantee does
not incur a termination of employment or service with the Employer (as defined
in the Plan) prior to the Vesting Date. Once vested, the Stock Units shall
become redeemed as shares of Common Stock as described in Paragraph 3 below.

 

(b) If the Grantee’s employment or service with the Employer terminates for any
reason prior to the Vesting Date, the Stock Units that are not vested as of the
Grantee’s termination of employment or service shall terminate and the Grantee
shall not have any redemption rights with respect to any such unvested Stock
Units.

 

3. Redemption. On December 31, 20     (the “Redemption Date”) all of the vested
Stock Units credited to the Grantee’s Account will be converted to an equivalent
number of shares of Common Stock, and the Grantee shall receive a single sum
distribution of such shares of Common Stock, which shall be issued under the
Plan. If the Grantee has a termination of employment or service with the
Employer prior to the Redemption Date, no Stock Units will be redeemed as shares
of Common Stock.

 

4. Dividend Equivalents. Until such time as the Stock Units are redeemed, if any
dividends are declared with respect to the shares of Common Stock, the Company
shall pay to the Grantee, in the same form the dividend is paid to the
stockholders of the Company, the amount of the dividend that would have been
distributed if the Stock Units credited to the Grantee’s Account at the time of
the declaration of the dividend were shares of Common Stock of the Company,
irrespective of whether such Stock Units have vested pursuant to Paragraph 2.



--------------------------------------------------------------------------------

ADDITIONAL PROVISIONS

 

5. Non-Transferability of Award. No Stock Units awarded to the Grantee under
this Agreement may be transferred, assigned, pledged, encumbered or exercised by
the Grantee and a Stock Unit may be redeemed during the Grantee’s lifetime only
by the Grantee. Any attempt to transfer, assign, pledge, or encumber the Stock
Units by the Grantee shall be null, void and without effect.

 

6. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of the Company, including the right to any dividends (except as
provided in Paragraph 4), or the right to vote, with respect to any Stock Units.

 

7. Change of Control. The provisions set forth in the Plan applicable to a
Change of Control (as defined in the Plan) shall apply to the Stock Units, and,
in the event of a Change of Control, the Committee (as defined in the Plan) may
take such actions as it deems appropriate in accordance with the terms of the
Plan.

 

8. Incorporation by Reference; Definitions. This Award shall be subject to the
terms, conditions and limitations of the Plan, which are incorporated herein by
reference. In the event of any contradiction, distinction or difference between
this Stock Unit Award Agreement and the terms of the Plan, the terms of the Plan
will control. Except as otherwise defined in this Stock Unit Award Agreement,
the terms used in this Stock Unit Award Agreement shall have the meanings set
forth in the Plan. The Award is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
the withholding of taxes, (ii) the registration, qualification or listing of the
shares, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Award pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder, and the
Grantee’s acceptance of this Award is the Grantee’s agreement to be bound by the
interpretations and decisions of the Committee with respect to this Award and
the Plan.

 

9. Restrictions on Issuance or Transfer of Shares of Common Stock.

 

(a) The obligation of the Company to deliver shares of Common Stock upon the
redemption of the Stock Units shall be subject to the condition that if at any
time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Common Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issue of shares of Common Stock, the shares of Common Stock
may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The

 

2



--------------------------------------------------------------------------------

granting of Stock Units and the issuance of shares of Common Stock to the
Grantee on the Redemption Date is subject to any applicable taxes and other laws
or regulations of the United States or of any state having jurisdiction thereof.

 

(b) The Grantee agrees to be bound by the Company’s policies regarding the
transfer of the shares of Common Stock and understands that there may be certain
times during the year in which the Grantee will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging, hypothetically or
encumbering the shares of Common Stock.

 

(c) On the Redemption Date, a certificate representing the shares of Common
Stock that are redeemed shall be issued to the Grantee.

 

10. Withholding. The Grantee is required to pay to the Employer, or make other
arrangements satisfactory to the Employer to provide for the payment of, any
federal, state, local or other taxes that the Employer is required to withhold
with respect to the grant, vesting or redemption of this Award. Subject to
Committee approval, the Grantee may elect to satisfy any tax withholding
obligation of the Employer with respect to this Award by having shares withheld
up to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state, local and other tax liabilities.

 

11. No Rights to Continued Employment or Service. This Award shall not confer
upon the Grantee any right to be retained by or in the employment or service of
the Employer or its parent, subsidiaries or affiliates and shall not interfere
in any way with the right of the Employer or its parent, subsidiaries or
affiliates to terminate the Grantee’s employment or service at any time. The
right of the Employer or its parent, subsidiaries or affiliates to terminate at
will the Grantee’s employment or service at any time for any reason is
specifically reserved.

 

12. Assignment by the Company. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates. This Award may be assigned by
the Company without the Grantee’s consent.

 

13. Acknowledgment. By executing this Agreement, the Grantee hereby acknowledges
that with respect to any right to payment pursuant to this Agreement, the
Grantee is and shall be an unsecured general creditor of the Company without any
preference as against other unsecured general creditors of the Company, and the
Grantee hereby covenants for the Grantee, and anyone at any time claiming
through or under the Grantee not to claim any such preference, and hereby
disclaims and waives any such preference which may at any time be at issue, to
the fullest extent permitted by applicable law. The Grantee also hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by the terms
of the Plan and this Agreement. The Grantee further agrees to be bound by the
determinations and decisions of the Committee with respect to the Plan and the
Grantee’s rights to benefits under the Plan, and agrees that all such
determinations and decisions of the Committee shall be binding on the Grantee,
the Grantee’s beneficiaries and any other person having or claiming an interest
under the Plan on the Grantee’s behalf.

 

14. Effect on Other Benefits. The value of Stock Units or any shares of Common
Stock distributed to the Grantee with respect to the redemption of the Stock
Units shall not be

 

3



--------------------------------------------------------------------------------

considered eligible earnings for purposes of any other plans maintained by the
Employer. Neither shall such value be considered part of the Grantee’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.

 

15. Governing Law. This Agreement shall be deemed to be made under and shall be
construed in accordance with the laws of the State of Delaware, without giving
effect to the conflicts of laws provisions thereof.

 

16. Notice. All notices hereunder shall be in writing, and if to the Company or
to the Committee, shall be delivered to the Board of Directors of the Company or
mailed to its principal office, addressed to the attention of the Board of
Directors of the Company; and if to the Grantee, shall be delivered personally
sent by facsimile transmission or mailed to the Grantee at the address appearing
in the records of the Company. Such addresses may be changed at any time by
written notice to other party given in accordance with this Paragraph 16.

 

       

THE BANCORP, INC.

Date:

 

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

 

I hereby accept the Award of Stock Units described in this Stock Unit Award
Agreement. I have read the terms of the Plan and this Stock Unit Award
Agreement, and agree to be bound by the terms of the Plan and this Stock Unit
Award Agreement and the interpretations of the Committee with respect thereto.

 

ACCEPTED: By:  

 

--------------------------------------------------------------------------------

    Grantee

 

4